Title: Thomas Jefferson to Archibald Robertson, 22 June 1814
From: Jefferson, Thomas
To: Robertson, Archibald


          Dear Sir  Poplar Forest

 June 22. 14.
          Having some plantation debts to discharge here amounting to about 240.D. I have this day written to mr Gibson to remit it that sum and believing it would come safer under your address than if inclosed to mr Goodman directly, I have taken the liberty of desiring mr Gibson to inclose it to you, & have to ask the favor of you to recieve, and pay it when recieved to the order of Jeremiah A. Goodman.
			 be pleased to send me by the bearer 2. loaves of sugar, and accept the assurances of my esteem & respect.
          Th:
            Jefferson
        